Judgment *915reversed on the law and the facts, with costs, and judgment directed in favor of plaintiff for the foreclosure of the mortgage in question, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in conformity therewith. In our opinion, the prior judgment in the action between these parties is res adjudicata, precluding any defense of tender on the part of the respondent. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur. Settle order on notice.